DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 12/29/2020.
Claims 1, 11, and 16 have been amended, claims 21-22 have been added, and no claims have been canceled.
Claims 1-22 are pending with claims 1, 10, 11, and 16 as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2018/0246801, filed 02/24/2017) in view of Lee et al. (US 2015/0339213, pub. 11/26/2015, hereinafter as Lee).

Claim 1. A method comprising:
obtaining an image of a user interface of a computer program that is to be a target of simulated user interactions (Krauss ¶ 19:"The collected state data can include any or all aspects of text and graphics data produced by the SUT [System ¶ 85: "[The present invention performs] effective screen [viz. image] analysis ... " Krauss ¶ 91: "Assessing the current state data may include semantic analysis andlor image analysis. The semantic analysis andlor image analysis may include comparing the current state data with one or more of the known states. The known states may comprise information gathered ... during ... image analysis of actual output of the SUT ... " (emphasis supplied)… Krauss ¶ 20: "[T]he cognitive control based test runner may control the SUT in lieu of user interaction (e.g., human input)." Krauss ¶ 94: "The one or more control inputs can take the form of simulation or generation of keyboard, mouse, or other events fed into the application ... ");
performing an automated analysis of the image (Krauss ¶ 85: "By ...
effective screen analysis[] the cognitive control based test runner can [determine
appropriate control input]." Krauss ¶¶ 92-93: "The operations of [the] methods ... may
include ... performing a[n] ... image analysis resulting from execution of the
application ... [l]mage analysis may be performed on the current state data [viz. current
screen appearance].");
Krauss does not explicitly disclose wherein the automated analysis includes at least determining a location of a particular text box control in the user interface. However, Lee, in an analogous art, discloses in (¶¶ 29, 33, 35, 38, 42, 44-46, 52, and 67: “the automation tool 101 performs optical character recognition (OCR) on the captured image of the GUI page to identify all text on the page and obtain location information for the text on the page…the scanning and learning includes identifying all unknown objects, including icons, and user input objects where no logical names can be EX.: the location of the first name field may be determined).
Further, Krauss does not expressly disclose determining a meaning of textual information that the computer program is designed to obtain through user entry of text into the particular text box control in the user interface based, at least in part, on the automated analysis of the image; wherein determining the meaning of textual information is performed as part of determining a particular interaction purpose of the particular text box control based, at least in part, on the automated analysis of the image. However, Lee discloses in ¶¶ 29-30, 33, 35, 38, 40-46, 50-57, and 67: “automatically analyze a screenshot of a GUI of an application prior to test execution or during test execution and learn the objects and their logical reference names without requiring prior user definition of the fields, field types, physical properties, or actions desired. The system is able to interact immediately with the fields on the application under test given logical, visual, or relative position identifiers for the fields…the automation tool 101 maps the OCR identified text elements to the user input objects identified on the page, and assigns a unique logical name to each identified object based on mapping rules. Specifically, text to user input object mapping rules define rules to link OCR text elements to a user input objects on a GUI image…A test EX.: the meaning of textual information, which is defined by a particular interaction purpose, appears to be taught by Lee by identifying text and position/location of input object on the GUI image using scanning and learning analysis by the automation tool 101. Furthermore, Lee teaches mapping text/label to the input object or field based on relative position of the text to the input field. Base on the analysis, the automation tool may retrieve an appropriate value, identified based on the text/label of the input object, to be input to E-mail Address field).
Krauss does not expressly disclose reading an interaction package that indicates one or more interaction purposes that are to be carried out through interactions with the user interface of the computer program. However, Lee discloses in ¶¶ 29-30, 33, 35, 38-46, 50-52, 67 and 86: “the OCR text "First Name" 301a may be mapped or associated with text field object 301 based on overlap…The particular test data values are associated with user input objects on the GUI page based on the text element associated with each user input object. For example, test data values "M", "male", "F", and "female" may be associated with a text element "Gender," and may be retrieved if a user input object is identified as being associated with a "Gender" text element. A test parameter value "jdoe@gmail.com" and various other examples of email addresses may be associated with a text element "E-Mail Address" EX.: filling or entering data value to corresponding input object or field based on a context that associate identified text/label to the field).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Krauss with the teaching of Lee to provide automated test “tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI.” The advantage is “With this approach, the tool is able to reduce or eliminate the need for automation test tool programmers digging into the physical properties of objects and writing programming language scripts for the test cases.” Lee [0035].
Krauss further discloses simulating user interactions with the user interface to carry out the one or more interaction purposes indicated in the interaction package (Krauss ¶ 19: "The present invention may ... provide for collecting, as the SUT is running, one or more control inputs including for example ... keyboard input, mouse gestures, or other input, along with the timing of each particular input, and collecting ¶ 20: "[T]he cognitive control based test runner may control the SUT in lieu of user interaction (e.g., human input).");
wherein one of the one or more interaction purposes specified in the
interaction package includes the particular interaction purpose (Krauss ¶ 19: "The present invention may ... provide for collecting, as the SUT is running, one or more control inputs including for example ... keyboard input, mouse gestures, or other input, along with the timing of each particular input, and collecting data representing state changes involving the SUT responsive to that input." Here, one of the "one or more control inputs" is the particular interaction purpose.);
wherein simulating user interactions comprises simulating user interaction with the particular text box control, based on the location determined for the particular text box control, to achieve the particular interaction purpose; (as indicated in the rejection above the value entry simulation may be illustrated above such that particular text box may text field for E-Mail Address, its simulated value is “jdoe@gmail.com” or the first name text field, its simulated value is “Bill” as taught by Lee in [0040 and 0086])
wherein the method is performed by one or more computing devices
(Krauss ¶ 91: "[A] method 900 for guiding an application to a target state using a
cognitive control system ... may be realized by a processor ... ").

Claim 2. The method of claim 1, further comprising: receiving a first indication of a
simulated user interaction failure (Krauss ¶ 81: "If the SUT violates [a testing]
requirement during testing, then the [testing function] flags a test failure."); and wherein the following steps are performed in response to the first indication: performing an automated analysis of the image; determining a location of a particular control in the user interface, and determining a particular interaction purpose of the particular control (Krauss ¶ 85: "The [testing function] may make this determination by comparing the on-screen controls and graphics of [a current] screen [viz. performing an automated analysis of the image] ... which have no resemblance to the base screen [that was used for training the testing function and] ... that appears once the [current] screen is exited, to that base screen ... The [testing function] may recognize a button [viz. determining a location of a particular control in the user interface] to press on the [current] screen, based on, for example, ... semantic analysis [viz. determining a particular interaction purpose of the particular control]. Based on this analysis, the cognitive control based test runner may or may not choose to select a Continue button that may exit the dialog box. However, if the cognitive control based test runner cannot reach the expected state beyond the Welcome screen 800 (see Fig. SA)[ viz. failure], the cognitive control based test runner may have the option to try the run again from the start, or to select a different button [viz. determining a location of a particular control in the user interface] or both. By a combination of trial and error and effective screen analysis, the cognitive control based test runner can get past the Welcome screen." See also Krauss paragraph [0090].).

Claim 3. The method of claim 2, further comprising: determining a new interaction
approach for a user interface control on which the simulated user interaction
failure occurred, wherein the new interaction approach can simulate user
interaction with the user interface control without subsequently detecting the
user interface control in an image of the user interface (Krauss ¶ 85: "The [testing
function] may make this determination by comparing the on-screen controls and
graphics of [a current] screen ... which have no resemblance to the base screen [that
was used for training the testing function and] ... that appears once the [current] screen
is exited, to that base screen ... The [testing function] may recognize a button to press
on the [current] screen, based on, for example, ... semantic analysis. Based on this
analysis, the [testing function] may or may not choose to select a Continue button ...
However, if the [testing function] cannot reach the expected state beyond the [current]
screen ... the [testing function] may have the option to try the run again from the start[
viz. determining a new interaction approach for a user interface control without
subsequently detecting the user interface control in an image of the user interface], or to select a different button, or both. By a combination of trial and error and effective screen analysis, the cognitive control based test runner can get past the [current] screen." See also treatment of Claim 4.).

Claim 4. The method of claim 3, further comprising: updating the interaction package
based at least in part on the new interaction approach for the user interface
(Krauss ¶ 85: "[T]he [testing function] can recognize that a new ... screen is not the
same as the ... screen [on which] it was trained to operate." Krauss ¶ 90: "If the
[current screen] ... does not contain the [anticipated] text, the [testing function] may

the [testing function] may also have been trained to recognize a scrollbar and may
identify and recognize the existence or presence of the scrollbar based on the absence
of the scrollbar during a training period of the [testing function]. If the [testing function]
flags a failure without moving the scrollbar to check for the target text, the [testing
function] may need to be retrained [viz. update the interaction package] such as, for
example, via ... machine learning.").

Claim 5. The method of claim 3, further comprising: determining a corresponding
user-interface location of the user interface control; and wherein: determining the
new interaction approach for the user interface control comprises interacting with
the user interface control at the corresponding user-interface location (Krauss ¶
85: "[T]he [testing function] can recognize that a [current] ... screen is not the same as
the ... screen [on which] it was trained to operate." Krauss ¶ 90: "If the [current
screen] ... does not contain the [anticipated] text, the [testing function] may have been
trained to flag a test failure (e.g., issue a test failure notification). However, the [testing
function] may also have been trained to recognize a scrollbar and may identify and
recognize the existence or presence of the scrollbar [viz. determine a corresponding
user-interface location of the user interface control] based on the absence of the scrollbar during a training period of the [testing function] ... [The testing function
may] ... mov[e] the scrollbar to check for the target text [viz. interact with the user
interface control at the corresponding user-interface location].").

training a machine learning
system to recognize locations of multiple user interface controls (Krauss ¶ 16:
"Current state data representing a current state of an application (e.g., a SUT) may be
collected during a test run in a testing environment such that the current state data is
cognitively analyzed in relation to one or more known states. One or more control inputs may be determined [viz. recognize location of multiple user interface controls] for
guiding the application to a target state based on the analysis. The testing environment
may ... employ machine learning ... "); and wherein:
determining the location of the particular control in the user interface
comprises determining the location of the particular control in the user interface
using the machine learning system (Krauss ¶ 90: "If the [current screen] ... does not
contain the [anticipated] text, the [testing function] may have been trained ... to
recognize a scrollbar and may identify and recognize the existence or presence of the
scrollbar [viz. determine the location of the particular control] based on the absence of
the scrollbar during a training period [viz. using machine learning]).

Claim 8. The method of claim 1, further comprising: training a machine learning
system to recognize interaction purposes of multiple user interface controls
(Krauss ¶ 16: "Current state data representing a current state of an application (e.g., a
SUT) may be collected during a test run in a testing environment such that the current
state data is cognitively analyzed in relation to one or more known states. One or more
control inputs may be determined for guiding the application to a target state [viz.

determining the particular interaction purpose of the particular control
comprises determining the particular interaction purpose of the particular control
using the machine learning system (Krauss ¶ 20: "The [testing function] may employ
a machine learning mechanism ... to learn and make decisions that change the SUT' s
state and to collect and record each of those state changes. In this way, the [testing
function] is enabled to make decisions based on the collecting of state changes ... To
ensure complete and adequate test coverage, the [testing function] may attempt to
reach a target state determined based on text and graphics data produced by the SUT
when it reaches one or more particular states while progressing towards the target
state." Here, engaging inputs that create state changes leading toward a target state
requires that the particular interaction purpose of each particular control be
determined.).

Claim 9. The method of claim 1, further comprising: training a machine learning
system to recognize control types of multiple user interface controls (Krauss ¶ 16:
"Current state data representing a current state of an application (e.g., a SUT) may be
collected during a test run in a testing environment such that the current state data is
cognitively analyzed in relation to one or more known states. One or more control inputs may be determined for guiding the application to a target state [viz. recognize control types of multiple user interface controls] based on the analysis. The testing environment may ... employ machine learning ... "); and determining a control type for the particular control in the user interface using the machine learning system (Krauss ¶ 94: "The one or more control inputs can take the form of simulation ... of keyboard, mouse, or other events fed into the application ... "); and wherein: simulating user interactions with the user interface comprises simulating user interactions based at least in part on the control type for the particular control (Krauss ¶ 94: "The one or more control inputs can take the form of simulation ... of keyboard, mouse, or other events fed into the application ... " Here, a keyboard event or mouse event is a control type of a particular control.).

Claim 10. One or more non-transitory storage media storing instructions which,
when executed by one or more computing devices, cause performance of the
method recited in Claim 1 (Krauss ¶ 91: "The functionality 900 may be implemented
as a method executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium.").

Claim 11. A method comprising performing a machine-executed operation
involving instructions, wherein said instructions are instructions which, when
executed by one or more computing devices, cause performance of certain steps
(Krauss ¶ 91: "The functionality 900 may be implemented as a method executed as
instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium.") including:
obtaining an image of a user interface of a computer program  that is to be a target of simulated user interactions (rejected based on rationale used in rejection of claim 1);
performing an automated analysis of the image (rejected based on rationale used in rejection of claim 1);
wherein the automated analysis includes at least determining a location of
a particular text box control in the user interface (rejected based on rationale used in rejection of claim 1), and
determining a meaning of textual information that the computer program is designed to obtain through user entry of text into the particular text box control in the user interface based, at least in part, on the automated analysis of the image; wherein determining the meaning of textual information is performed as part of determining a particular interaction purpose of the particular text box control based, at least in part, on the automated analysis of the image; (rejected based on rationale used in rejection of claim 1);
reading an interaction package that indicates one or more interaction
purposes that are to be carried out through interactions with the user interface of
the computer program (rejected based on rationale used in rejection of claim 1);
simulating user interactions with the user interface to carry out the one or
more interaction purposes indicated in the interaction package (Krauss ¶ 19: "The
present invention may ... provide for collecting, as the SUT is running, one or more
control inputs including for example ... keyboard input, mouse gestures, or other input,
along with the timing of each particular input, and collecting data representing state

wherein one of the one or more interaction purposes specified in the
interaction package includes the particular interaction purpose (Krauss ¶ 19: "The
present invention may ... provide for collecting, as the SUT is running, one or more
control inputs including for example ... keyboard input, mouse gestures, or other input,
along with the timing of each particular input, and collecting data representing state
changes involving the SUT responsive to that input." Here, one of the "one or more
control inputs" is the particular interaction purpose.); and
wherein simulating user interactions comprises simulating user interaction
with the particular text box control, based on the location determined for the particular control, to achieve the particular interaction purpose (rejected based on rationale used in rejection of claim 1),
wherein the machine-executed operation is at least one of (a) sending said
instructions, (b) receiving said instructions, (c) storing said instructions, or (d) executing said instructions (Krauss ¶ 91: "The functionality 900 may be implemented as a method executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium.").

Claim 12. The method of claim 11, the certain steps further comprising: receiving a
first indication of a simulated user interaction failure (Krauss ¶ 18: "[T]he present
invention provides the ability ... to play back any failing scenario ... " Krauss ¶ 81: "If

indication: performing an automated analysis of the image; determining a location
of a particular control in the user interface, and determining a particular
interaction purpose of the particular control (Krauss ¶ 85: "The [testing function]
may make this determination by comparing the on-screen controls and graphics of [a
current] screen [viz. performing an automated analysis of the image] ... which have no
resemblance to the base screen [that was used for training the testing function and] ...
that appears once the [current] screen is exited, to that base screen ... The [testing
function] may recognize a button [viz. determining a location of a particular control in the user interface] to press on the [current] screen, based on, for example, ... semantic
analysis [viz. determining a particular interaction purpose of the particular control].
Based on this analysis, the cognitive control based test runner may or may not choose
to select a Continue button that may exit the dialog box. However, if the cognitive
control based test runner cannot reach the expected state beyond the Welcome screen
800 (see Fig. SA), the cognitive control based test runner may have the option to try the
run again from the start, or to select a different button, or both. By a combination of trial
and error and effective screen analysis, the cognitive control based test runner can get
past the Welcome screen." See also Krauss paragraph [0090].).

Claim 13. The method of claim 12, the certain steps further comprising: determining a
new interaction approach for a user interface control on which the simulated user
interaction failure occurred, wherein the new interaction approach can simulate
user interaction with the user interface control without subsequently detecting
the user interface control in an image of the user interface (Krauss ¶ 85: "The
[testing function] may make this determination by comparing the on-screen controls and graphics of [a current] screen ... which have no resemblance to the base screen [that was used for training the testing function and] ... that appears once the [current] screen is exited, to that base screen ... The [testing function] may recognize a button to press on the [current] screen, based on, for example, ... semantic analysis. Based on this analysis, the [testing function] may or may not choose to select a Continue button ...However, if the [testing function] cannot reach the expected state beyond the [current] screen ... the [testing function] may have the option to try the run again [viz.
determining a new interaction approach for a user interface control without
subsequently detecting the user interface control in an image of the user interface] from the start, or to select a different button, or both. By a combination of trial and error and effective screen analysis, the cognitive control based test runner can get past the
[current] screen." See also treatment of Claim 4.).

Claim 14. The method of claim 11, the certain steps further comprising: training a
machine learning system to recognize locations of multiple user interface
controls (Krauss ¶ 16: "Current state data representing a current state of an application (e.g., a SUT) may be collected during a test run in a testing environment such that the current state data is cognitively analyzed in relation to one or more known states. One or more control inputs may be determined [viz. recognize location of multiple user 
determining the location of the particular control in the user interface
comprises determining the location of the particular control in the user interface
using the machine learning system (Krauss ¶ 90: "If the [current screen] ... does not
contain the [anticipated] text, the [testing function] may have been trained ... to
recognize a scrollbar and may identify and recognize the existence or presence of the
scrollbar [viz. determine the location of the particular control] based on the absence of
the scrollbar during a training period [viz. using machine learning]).

Claim 15. The method of claim 11, the certain steps further comprising: training a
machine learning system to recognize interaction purposes of multiple user
interface controls (Krauss ¶ 16: "Current state data representing a current state of an
application (e.g., a SUT) may be collected during a test run in a testing environment
such that the current state data is cognitively analyzed in relation to one or more known states. One or more control inputs may be determined for guiding the application to a target state [viz. recognize interaction purpose of multiple user interface controls] based on the analysis. The testing environment may ... employ machine learning ... "); and wherein:
determining the particular interaction purpose of the particular control
comprises determining the particular interaction purpose of the particular control
using the machine learning system (Krauss ¶ 20: "The [testing function] may employ
a machine learning mechanism ... to learn and make decisions that change the SUT' s

function] is enabled to make decisions based on the collecting of state changes ... To
ensure complete and adequate test coverage, the [testing function] may attempt to
reach a target state determined based on text and graphics data produced by the SUT
when it reaches one or more particular states while progressing towards the target
state." Here, engaging inputs that create state changes leading toward a target state
requires that the particular interaction purpose of each particular control be
determined.).

Claim 16. Claim 16 corresponds to Claim 1 and is rejected on the same grounds
and based upon the same authorities as Claim 1.See Krauss paragraph [0091] ("[A]
method 900 for guiding an application to a target state using a cognitive control
system ... may be realized by a processor ... The functionality 900 may be
implemented as a method executed as instructions on a machine[ viz. processor],
where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium.").

Claim 17. Claim 17 corresponds to Claim 2 and is rejected on the same grounds
and based upon the same authorities as Claim 2.

Claim 18. Claim18 corresponds to Claims 3 and 5 and is rejected on the same
grounds and based upon the same authorities as Claims 3 and 5.


and based upon the same authorities as Claim 7.

Claim 20. Claim 20 corresponds to Claim 8 and is rejected on the same grounds
and based upon the same authorities as Claim 8.

Claim 21. (New) The rejection of the method of Claim 1 is incorporated and further
Krauss does not explicitly disclose wherein the particular interaction purpose of the particular text box control in the user interface of the automatically analyzed image comprises a child interaction purpose from a hierarchy of interaction purposes of a text box control from a previous version of the user interface. However, Lee discloses in (¶¶ 38, 46, and 54: “the OCR text "Name*" may be mapped or associated with the text field objects 301 and 307a-c based on proximity and relative position…each object can be assigned a unique logical name that may be based on the OCR text associated with the object. For example, the text field object 301 can be assigned the name "Name*--First Name" based on the OCR texts "Name" and "First Name" that are located proximate to and thereby associated with the test field object 301…the OCR text "First Name" 301a may be mapped or associated with text field object 301 based on overlap…the automation tool may determine that the objects 301 and 307a-c are positioned relative to each other to be aligned horizontally with a specified spacing between each other, and that they are aligned to be positioned on a line directly below the text "Name*."” further, for field control selection, Lee discloses in ¶¶ 9, 40, and 86: “The test parameter values "M", "male", "F", and "female" may be associated with a text element "Gender" and with a radio button type of user input .” EX.: the text name may be associated with text box controls 301, 307a, 307b, and 307c such that if “Name” is a root node, then “First Name” may be a child of the OCR text “Name” because the text box control may be assigned a unique logical name. In other words. The automated test, based on scan and learn process, understands different related fields related to text “Name”, “Gender”, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Krauss with the teaching of Lee to provide automated test “tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI.” The advantage is “With this approach, the tool is able to reduce or eliminate the need for automation test tool programmers digging into the physical properties of objects and writing programming language scripts for the test cases.” Lee [0035]

Claim 22. (New) The rejection of the method of Claim 1 is incorporated and further Krauss discloses wherein the particular interaction purpose of the particular text box control in the user interface of the automatically analyzed image comprises an interaction purpose that did not exist in a previous version of the user interface; (¶¶ 84 and 90: “by going from a short list at the target state to a scrollable list, where the text "msvcrt.dll" may at test execution time appear off-screen, where it appeared immediately on-screen during test running training…the cognitive control based test runner may also have been trained to recognize a scrollbar and may identify EX.: the phrase, “going from a short list at the target state”, appears to indicate previous screen or version of the user interface whereas the phrase “to scrollable list, where the text “msvcrt.dll” may at test execution time appear off-screen” appears to indicate the current modified version of user interface under test. The interaction purpose that did not exist in the previous version of the user interface appears to be the required scrolling interaction associated with “Module Instrumentation” dialog box).

Claim 6 is rejected under 35 U.S.C. §103 as being obvious over Krauss in view of Lee in view of Suttle et al. (US PG Pub 2017/0262363 A1).

Claim 6. The method of claim 2, Krause may not expressly disclose but Suttle, in an analogous art, discloses wherein a choice to use the user interface is based on an AB testing balance, and wherein the interaction package enables interaction with an original user Interface different from the user Interface (Krauss ¶ 85: "The [testing function] may make this determination by comparing the on-screen controls and graphics of [a current] screen [viz. the user interface] ... which have no resemblance to the base screen [that was used for training the testing function and] ... that appears once the [current] screen is exited, to that base screen [viz. original user interface different from the user interface] ... ").
wherein a choice to use
the user interface is based on an AB testing balance (Suttle ¶ 17: "[D]evelopers
[may] conduct software AB testing in order to compare and evaluate test samples [viz.
the user interface] relative to a control sample [viz. original user interface]. For example,
in an experiment, certain changes to the application could be deployed to only
a percentage of users [viz. AB testing balance], and tor a limited duration, During the
experiment, the system may collect statistical data about the experiment and certain
effects the modifications may have for the user. The statistical data can then be
analyzed and reported to the developers, who can then determine whether the modified source code should be deployed to all users of the application [viz. choice to use the user interface], or whether further changes are necessary. The developers can
optionally conduct another experiment and re-assess the results as many times as desired.").
Krause and Suttle are combinable because they are from the same field of
endeavor or similar problem-solving area. It would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art
for the automated user interface testing of Krauss to further provide AB testing of tested
user interfaces to capture user interaction data to employ in selecting among tested user interfaces to deploy.

In addressing any particular limitation, certain passages and figures of the prior
art have been cited as particularly pertinent. In considering the prior art as it relates to
any particular limitation, applicant is requested to consider the prior art disclosures

addressing earlier limitations in a claim set or similar limitations recited in other claim
sets.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot. Furthermore, the arguments do not apply to the combination of the references being used in the current rejection.
Argument: applicant argues that Sullivan does not disclose “determining a meaning of textual information that the computer program is designed to obtain through user entry of text into the particular text box control in the user interface based, at least in part, on the automated analysis of the image”, which indicates argument regarding amended limitation.
Response: in light of applicant’s argument and amendment to the claimed invention, the previous claim rejection has been withdrawn and the argument associated with amendment has been addressed, using new applied prior art, in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/30/2021

/SHAHID K KHAN/Examiner, Art Unit 2178